 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:17~cv*0106.2~JLR Document 24 Fileo| 10!17/18 Page 1 of 2

UNITED STATE_S DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

Ray E. Hofnnan and Patricia L. Hoffrnan,

. Case No.: 2:17-cv~01062~JLR
husband and Wife, -

Plainfi)j:?,

l
)
) [Removal from Superior Court for the State of

) Washington, County of Whatcorn, Case No. 17-2-
)

)

)

vS_ 01094-1]

PennyMac Hold:ings LLC, Homecornings STH_’ULATION AND ORDER FOR
Financial Networl<, lnc. and all other persons ) DISMISSAL WITH PREJUDICE

or entities unknown claiming any right, title, or) OF DEFENDANT E*TRADE= AS

interest in the property described in Complaint,) SUCCESSOR IN INTEREST TO
Dgfgndanfs_ ) HOMECON[INGS FINANCIAL

) NETWORK,'INC.
)

IT IS HEREBY STIP"ULATED by and between counsel for Defendant E*Trade, as
successor in interest to Homecomings Financial Network, Inc., and counsel for Plaintiff Ray and
Patricia Hoffman, and subject to the approval of the court, as follows:

l. E*Trade, as successor in interest to Hornecornings Financial Networl<, Inc., shall
reconvey to the Plaintiffs the second position deed of trust dated April 7, 2006 naming l\/lortgage
Electronic Registration Systerns, lnc. as benefici`ary, solely as nominee for Homeeomings -
Financial NetWorl<, lnc. that Was recorded April 14, 2006 under the Whatcom County Auditor’s
recording number 2060402] 72.

2. Defendant E*Trade, as successor in interest to- Hornecornings Financial Network, lnc.
shall be, and hereby is, dismissed from the above~entitled action With prejudice

3. Each party shall bear its own costs.

r..AW or-'Frcss or smsz c. HATHAWAY
381 l CONSO]ilDATION AVENUE

sir_lPuLA'mo orman , Bar,,LINGHAM, WA 98229
PHoNE{sso) 676-0529

FAX (360) 676»006?

 

 

 

10

11

12

13

14

15

1 `6

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:17-cv-01062-.JLR Document 24 Filed 10/17/18` Page 2 of 2

IT IS .SO STIPULATED, THROUGH COUNSEL OF RECORD.

Date: 09/19/2018 /s/ Sreven C. Haz‘haway
'Steven C. Hathawa`y, WSBA # 24971
Attorney for Plaintiffs
3 81 l Consolidation Avenue
Bellingharn, WA 98229
(360) -676-0'529
shathaway@ expresslaw.com

Dare: 09/19/2018 /S/ Scort D'. Crawford
Scott D. Cranord, Esq.
Attorney for Defendant E*Trade, as successor in
interest to Homeconiings Financial Network, Inc.
11335 NE 122“d suite 105
Kirldand, WA 98034
P: 206-209-0375 'eXt 551 [F: 206-260~8870

scranord@ZBSlaW.com

PURSUANT TO STIPULATION, IT IS SO ORDERED

W,M Q.~ a aaa

UNITED S'l`ATES DISTRICT JUDGE

LAW OFFICES OF STEVEN C. HATHAWAY

ssn consol.ir)AnoN AVENUE

sTu>ULATED oRDsR . BaLmNGHAM, WA 98-229
PHoNa(sGo) 67 5-0529

FAX (360) 676”0067

 

 

 

 

